

113 S1410 RS: Smarter Sentencing Act of 2013
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 320113th CONGRESS2d SessionS. 1410IN THE SENATE OF THE UNITED STATESJuly 31, 2013Mr. Durbin (for himself, Mr. Lee, Mr. Leahy, Mr. Whitehouse, Mr. Paul, Mr. King, Mr. Heinrich, Mr. Levin, Mr. Flake, Mr. Cruz, Mrs. Gillibrand, Mr. Cardin, Mr. Murphy, Mr. Udall of New Mexico, and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryMarch 11, 2014Reported by Mr. Leahy, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo focus limited Federal resources on the most serious offenders.1.Short
			 titleThis Act may be cited as
			 the Smarter Sentencing Act of
			 2013.2.Applicability of
			 statutory minimumsSection
			 3553(f)(1) of title 18, United States Code, is amended by striking
			 defendant and all that follows through point and
			 inserting criminal history category for the defendant is not higher than
			 category 2.3.Clarification of
			 applicability of the Fair Sentencing Act(a)Definition of
			 covered offenseIn this section, the term covered
			 offense means a violation of a Federal criminal statute, the statutory
			 penalties for which were modified by section 2 or 3 of the Fair Sentencing
			 Act
			 of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before
			 August
			 3, 2010.(b)Defendants
			 previously sentencedA court that imposed a sentence for a
			 covered offense, may, on motion of the defendant, the Director of the
			 Bureau of
			 Prisons, the attorney for the Government, or the court, impose a reduced
			 sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
			 Law
			 111–220; 124 Stat. 2372) were in effect at the time the covered offense
			 was
			 committed.(c)LimitationsNo
			 court shall entertain a motion made under this section to reduce a
			 sentence if
			 the sentence was previously imposed or previously reduced in accordance
			 with
			 the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010
			 (Public Law 111–220; 124 Stat. 2372) or if a motion made under this
			 section to
			 reduce the sentence was previously denied. Nothing in this section shall
			 be
			 construed to require a court to reduce any sentence pursuant to this
			 section.4.Sentencing
			 modifications for certain drug offenses(a)Controlled
			 Substances ActSection 401(b)(1) of the Controlled Substances Act
			 (21 U.S.C. 841(b)(1)) is amended—(1)in subparagraph
			 (A), in the flush text following clause (viii)—(A)by striking
			 10 years or more and inserting 5 years or more;
			 and(B)by striking
			 such person shall be sentenced to a term of imprisonment which may not
			 be less than 20 years and and inserting such person shall be
			 sentenced to a term of imprisonment which may not be less than 10 years
			 and; and(2)in subparagraph
			 (B), in the flush text following clause (viii)—(A)by striking
			 5 years and inserting 2 years; and(B)by striking
			 not be less than 10 years and inserting not be less than
			 5 years.(b)Controlled
			 Substances Import and Export ActSection 1010(b) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is
			 amended—(1)in paragraph (1),
			 in the flush text following subparagraph (H)—(A)by striking
			 not less than 10 years and inserting not less than 5
			 years; and(B)by striking
			 such person shall be sentenced to a term of imprisonment of not less
			 than 20 years and inserting such person shall be sentenced to a
			 term of imprisonment of not less than 10 years; and(2)in paragraph (2),
			 in the flush text following subparagraph (H)—(A)by striking
			 5 years and inserting 2 years; and(B)by striking
			 10 years and inserting 5 years.5.Directive to the
			 Sentencing Commission(a)Directive to
			 Sentencing CommissionPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this
			 section,
			 the United States Sentencing Commission shall review and amend, if
			 appropriate,
			 its guidelines and its policy statements applicable to persons convicted
			 of an
			 offense under section 401 of the Controlled Substances Act (21 U.S.C. 841)
			 or
			 section 1010 of the Controlled Substances Import and Export Act (21 U.S.C.
			 960)
			 to ensure that the guidelines and policy statements are consistent with
			 the
			 amendments made by sections 2 and 4 of this Act and reflect the intent of
			 Congress that such penalties be decreased in accordance with the
			 amendments
			 made by section 4 of this Act.(b)ConsiderationsIn
			 carrying out this section, the United States Sentencing Commission shall
			 consider—(1)the mandate of
			 the United States Sentencing Commission, under section 994(g) of title 28,
			 United States Code, to formulate the sentencing guidelines in such a way
			 as to
			 minimize the likelihood that the Federal prison population will exceed
			 the capacity of the Federal prisons;(2)the findings and
			 conclusions of the United States Sentencing Commission in its October 2011
			 report to Congress entitled, Mandatory Minimum Penalties in the Federal
			 Criminal Justice System;(3)the fiscal
			 implications of any amendments or revisions to the sentencing guidelines
			 or
			 policy statements made by the United States Sentencing Commission;(4)the relevant
			 public safety concerns involved in the considerations before the United
			 States
			 Sentencing Commission;(5)the intent of
			 Congress that penalties for violent and serious drug traffickers who
			 present
			 public safety risks remain appropriately severe; and(6)the need to
			 reduce and prevent racial disparities in Federal sentencing.(c)Emergency
			 authorityThe United States Sentencing Commission shall—(1)promulgate the
			 guidelines, policy statements, or amendments provided for in this Act as
			 soon
			 as practicable, and in any event not later than 120 days after the date of
			 enactment of this Act, in accordance with the procedure set forth in
			 section
			 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note), as though the
			 authority under that Act had not expired; and(2)pursuant to the
			 emergency authority provided under paragraph (1), make such conforming
			 amendments to the Federal sentencing guidelines as the Commission
			 determines
			 necessary to achieve consistency with other guideline provisions and
			 applicable
			 law.6.Report by
			 Attorney GeneralNot later
			 than 6 months after the date of enactment of this Act, the Attorney
			 General
			 shall submit to the Committees on the Judiciary of the House of
			 Representatives
			 and the Senate a report outlining how the reduced expenditures on Federal
			 corrections and the cost savings resulting from this Act will be used to
			 help
			 reduce overcrowding in the Federal Bureau of Prisons, help increase proper
			 investment in law enforcement and crime prevention, and help reduce
			 criminal
			 recidivism, thereby increasing the effectiveness of Federal criminal
			 justice
			 spending.1.Short
			 titleThis Act may be cited as
			 the Smarter Sentencing Act of 2014.2.Applicability of statutory minimumsSection 3553(f)(1) of title 18, United States Code, is amended to read as follows:(1)the defendant—(A)does not have more than 1 criminal history point, as determined under the sentencing guidelines; or(B)(i)does not have more than 2 criminal history points, as determined under the sentencing guidelines;(ii)has no prior convictions for any offense that has as an element the use, attempted use, or
			 threatened use of physical force against the person of another; and(iii)has not been convicted of—(I)a firearm offense under section 922 or 924;(II)a sex offense (as defined in section 111 of the Adam Walsh Child Protection and Safety Act of 2006 
			 (42 U.S.C. 16911));(III)a Federal crime of terrorism (as defined in section 2332b(g)(5));(IV)a racketeering offense under section 1962;  or(V)conspiring to use and invest illicit drug profits under section 414 of the Controlled Substances
			 Act (21 U.S.C. 854);.3.Clarification of
			 applicability of the Fair Sentencing Act(a)Definition of
			 covered offenseIn this section, the term covered
			 offense means a violation of a Federal criminal statute, the statutory
			 penalties for which were modified by section 2 or 3 of the Fair Sentencing
			 Act
			 of 2010 (Public Law 111–220; 124 Stat. 2372), that was committed before
			 August
			 3, 2010.(b)Defendants
			 previously sentencedA court that imposed a sentence for a
			 covered offense, may, on motion of the defendant, the Director of the
			 Bureau of
			 Prisons, the attorney for the Government, or the court, impose a reduced
			 sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010 (Public
			 Law
			 111–220; 124 Stat. 2372) were in effect at the time the covered offense
			 was
			 committed.(c)LimitationsNo
			 court shall entertain a motion made under this section to reduce a
			 sentence if
			 the sentence was previously imposed or previously reduced in accordance
			 with
			 the amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010
			 (Public Law 111–220; 124 Stat. 2372) or if a motion made under this
			 section to
			 reduce the sentence was previously denied. Nothing in this section shall
			 be
			 construed to require a court to reduce any sentence pursuant to this
			 section.4.Sentencing
			 modifications for certain drug offenses(a)Controlled
			 Substances ActSection 401(b)(1) of the Controlled Substances Act
			 (21 U.S.C. 841(b)(1)) is amended—(1)in subparagraph
			 (A), in the flush text following clause (viii)—(A)by striking
			 10 years or more and inserting 5 years or more; and(B)by striking
			 such person shall be sentenced to a term of imprisonment which may not
			 be less than 20 years and and inserting such person shall be
			 sentenced to a term of imprisonment which may not be less than 10 years
			 and; and(2)in subparagraph
			 (B), in the flush text following clause (viii)—(A)by striking
			 5 years and inserting 2 years; and(B)by striking
			 not be less than 10 years and inserting not be less than
			 5 years.(b)Controlled
			 Substances Import and Export ActSection 1010(b) of the
			 Controlled Substances Import and Export Act (21 U.S.C. 960(b)) is
			 amended—(1)in paragraph (1),
			 in the flush text following subparagraph (H)—(A)by striking
			 not less than 10 years and inserting not less than 5
			 years; and(B)by striking
			 such person shall be sentenced to a term of imprisonment of not less
			 than 20 years and inserting such person shall be sentenced to a
			 term of imprisonment of not less than 10 years; and(2)in paragraph (2),
			 in the flush text following subparagraph (H)—(A)by striking
			 5 years and inserting 2 years; and(B)by striking
			 10 years and inserting 5 years.5.Directive to the
			 Sentencing Commission(a)Directive to
			 Sentencing CommissionPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this
			 section,
			 the United States Sentencing Commission shall review and amend, if
			 appropriate,
			 its guidelines and its policy statements applicable to persons convicted
			 of an
			 offense under section 401 of the Controlled Substances Act (21 U.S.C. 841)
			 or
			 section 1010 of the Controlled Substances Import and Export Act (21 U.S.C.
			 960)
			 to ensure that the guidelines and policy statements are consistent with
			 the
			 amendments made by sections 2 and 4 of this Act and reflect the intent of
			 Congress that such penalties be decreased in accordance with the
			 amendments
			 made by section 4 of this Act.(b)ConsiderationsIn
			 carrying out this section, the United States Sentencing Commission shall
			 consider—(1)the mandate of
			 the United States Sentencing Commission, under section 994(g) of title 28,
			 United States Code, to formulate the sentencing guidelines in such a way
			 as to
			 minimize the likelihood that the Federal prison population will exceed
			 the capacity of the Federal prisons;(2)the findings and
			 conclusions of the United States Sentencing Commission in its October 2011
			 report to Congress entitled, Mandatory Minimum Penalties in the Federal
			 Criminal Justice System;(3)the fiscal
			 implications of any amendments or revisions to the sentencing guidelines
			 or
			 policy statements made by the United States Sentencing Commission;(4)the relevant
			 public safety concerns involved in the considerations before the United
			 States
			 Sentencing Commission;(5)the intent of Congress that severe sentences for violent, repeat, and serious drug traffickers who
			 present public safety risks remain in place; and(6)the need to
			 reduce and prevent racial disparities in Federal sentencing.(c)Emergency
			 authorityThe United States Sentencing Commission shall—(1)promulgate the
			 guidelines, policy statements, or amendments provided for in this Act as
			 soon
			 as practicable, and in any event not later than 120 days after the date of
			 enactment of this Act, in accordance with the procedure set forth in
			 section
			 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note), as though the
			 authority under that Act had not expired; and(2)pursuant to the
			 emergency authority provided under paragraph (1), make such conforming
			 amendments to the Federal sentencing guidelines as the Commission
			 determines
			 necessary to achieve consistency with other guideline provisions and
			 applicable
			 law.6.Report by
			 Attorney GeneralNot later
			 than 6 months after the date of enactment of this Act, the Attorney
			 General
			 shall submit to the Committees on the Judiciary of the House of
			 Representatives
			 and the Senate a report outlining how the reduced expenditures on Federal
			 corrections and the cost savings resulting from this Act will be used to
			 help
			 reduce overcrowding in the Federal Bureau of Prisons, help increase proper
			 investment in law enforcement and crime prevention, and help reduce
			 criminal
			 recidivism, thereby increasing the effectiveness of Federal criminal
			 justice
			 spending.7.Report on Federal criminal offenses(a)DefinitionsIn this section—(1)the term criminal regulatory offense means a Federal regulation that is enforceable by a criminal penalty; and(2)the term criminal statutory offense means a criminal offense under a Federal statute.(b)Report on criminal statutory offensesNot later than 1 year after the date of enactment of this Act, the Attorney General shall submit to
			 the Committee on the Judiciary of the Senate and the Committee on the
			 Judiciary of the House of Representatives a report, which shall include—(1)a list of all criminal statutory offenses, including a list of the elements for each criminal
			 statutory offense; and(2)for each criminal statutory offense listed under paragraph (1)—(A)the potential criminal penalty for the criminal statutory offense;(B)the number of prosecutions for the criminal statutory offense brought by the Department of Justice
			 each year for the 15-year period preceding the date of enactment of this
			 Act; and(C)the mens rea requirement for the criminal statutory offense.(c)Report on criminal regulatory offenses(1)ReportsNot later than 1 year after the date of enactment of this Act, the head of each  Federal agency
			 described in paragraph (2) shall submit to the Committee on the Judiciary
			 of the Senate and the Committee on the Judiciary of the House of
			 Representatives a report, which shall include—(A)a list of all criminal regulatory offenses enforceable by the agency; and(B)for each criminal regulatory offense listed under subparagraph (A)—(i)the potential criminal penalty for a violation of the criminal regulatory offense;(ii)the number of violations of the criminal regulatory offense referred to the Department of Justice
			 for prosecution in each of the years during the 15-year period preceding
			 the date of enactment of this Act; and(iii)the mens rea requirement for the criminal regulatory offense.(2)Agencies describedThe Federal agencies described in this paragraph are the Department of Agriculture, the Department
			 of Commerce, the Department of Education, the Department of Energy, the
			 Department of Health and Human Services, the Department of Homeland
			 Security, the Department of Housing and Urban Development, the Department
			 of the Interior, the Department of Labor, the Department of
			 Transportation, the Department of the Treasury, the Commodity Futures
			 Trading Commission, the Consumer Product Safety Commission, the Equal
			 Employment Opportunity Commission, the Export-Import Bank of the United
			 States, the Farm Credit Administration, the Federal Communications
			 Commission, the Federal Deposit Insurance Corporation, the Federal
			 Election Commission, the Federal Labor Relations Authority, the Federal
			 Maritime Commission, the Federal Mine Safety and Health Review Commission,
			 the Federal Trade Commission, the National Labor Relations Board, the
			 National Transportation Safety Board, the Nuclear Regulatory Commission,
			 the Occupational Safety and Health Review Commission, the Office of
			 Compliance, the Postal Regulatory Commission, the Securities and Exchange
			 Commission, the Securities Investor Protection Corporation, the
			 Environmental Protection Agency, the Small Business Administration, the
			 Federal Housing Finance Agency, and the Office of Government Ethics.(d)IndexNot later than 2 years after the date of enactment of this Act—(1)the Attorney General  shall establish a  publically accessible index of each criminal  statutory
			 offense listed in the report required under subsection (b) and make the
			 index available and freely accessible on the website of the Department of
			 Justice; and(2)the head of each agency described in subsection (c)(2) shall establish a publically accessible
			 index of each criminal regulatory offense listed in the report required
			 under subsection (c)(1) and make the index available and freely accessible
			 on the website of the agency.(e)Rule of constructionNothing in this section shall be construed to require or authorize appropriations.8.Sexual assault offensesChapter 109A of title 18, United States Code, is amended—(1)in section 2241—(A)in subsection (a), in the flush text following paragraph (2), by inserting not less than 5 after term of years; and(B)in subsection (b), in the flush text following paragraph (2)(B), by inserting not less than 5 after term of years;(2)in section 2242, in the flush text following paragraph (2)(B), by inserting not less than 5 after term of years;(3)in section 2243—(A)in subsection (a), in the flush text following paragraph (2), by inserting not less than 5 years and after imprisoned; and(B)in subsection (b), in the flush text following paragraph (2), by inserting not less than 5 years and after imprisoned; and(4)by amending section 2245 to read as follows:2245.Offenses resulting in deathA person who—(1)in the course of an offense under this chapter or section 1591, 2251, 2251A, or 2260 murders an
			 individual, shall be punished by death or imprisoned for any term of years
			 not less than 5 years or for life; and(2)in the course of an offense under section 2421, 2422, 2423, or 2425 murders an individual, shall be
			 punished by death or imprisoned for any term of years or for life..9.Domestic violence offensesSection 2261(b) of title 18, United States Code, is amended by striking paragraphs (1), (2), and
			 (3) and inserting the following:(1)if death of the victim results—(A)in the case of a violation of this section, for any term of years not less than 10 or for life; and(B)in the case of a violation of section 2261A, for life or any term of years;(2)if permanent disfigurement or life threatening bodily injury to the victim results—(A)in the case of a violation of this section, for not more than 25 years; and(B)in the case of a violation of section 2261A, for not more than 20 years;(3)if serious bodily injury to the victim results or if the offender uses a dangerous weapon during
			 the offense—(A)in the case of a violation of this section, for not more than 15 years; and(B)in the case of a violation of section 2261A, for not more than 10 years;.10.Mandatory minimum sentences for certain offenses relating to the provision of arms to terrorists or
			 proliferators of weapons of mass destruction(a)International Emergency Economic Powers ActSection 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) is amended—(1)in subsection (c), by striking A person and inserting Subject to subsection (d), a person; and(2)by adding at the end the following:(d)Minimum term of imprisonment for certain acts relating to the provision of arms to terrorists or
			 proliferators of weapons of mass destruction(1)In generalA natural person who willfully commits, willfully attempts to commit, or willfully conspires to
			 commit, or aids or abets in the commission of, an unlawful act described
			 in paragraph (2) shall, upon conviction, be imprisoned for a term of not
			 less than 5 years.(2)Unlawful acts describedAn unlawful act described in this paragraph is an unlawful act described in subsection (a) that
			 involves—(A)the provision of defense articles or defense services  to—(i)a state sponsor of terrorism;(ii)an organization designated as a foreign terrorist organization under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)); or(iii)a person on the list of specially designated nationals and blocked persons maintained by the Office
			 of Foreign Assets Control of the Department of the Treasury for an
			 activity relating to support for international terrorism or the
			 proliferation of weapons of mass destruction; or(B)the exportation of goods or services to any person in connection with a program of a foreign
			 country or foreign person to develop weapons of mass destruction.(3)DefinitionsIn this subsection:(A)Defense article; defense serviceThe terms defense article and defense service have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794).(B)State sponsor of terrorismThe term state sponsor of terrorism means any country the government of which the Secretary of State has determined has repeatedly
			 provided support for acts of international terrorism pursuant to—(i)section 6(j)(1)(A) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (as in
			 effect pursuant to this Act);(ii)section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)); or(iii)section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a))..(b)Trading with the Enemy ActSection 5 of the Trading with the Enemy Act (50 U.S.C. App.) is amended by adding at the end the
			 following:(c)Minimum term of imprisonment for certain acts relating to the provision of arms to terrorists or
			 proliferators of weapons of mass destruction(1)In generalA natural person who willfully commits, willfully attempts to commit, or willfully conspires to
			 commit, or aids or abets in the commission of, an unlawful act described
			 in paragraph (2) shall, upon conviction, be imprisoned for a term of not
			 less than 5 years.(2)Unlawful acts describedAn unlawful act described in this paragraph is an act in violation of the provisions of this Act or
			 any license, order, regulation, or prohibition issued under this Act that
			 involves—(A)the provision of defense articles or defense services  to—(i)a state sponsor of terrorism;(ii)an organization designated as a foreign terrorist organization under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)); or(iii)a person on the list of specially designated nationals and blocked persons maintained by the Office
			 of Foreign Assets Control of the Department of the Treasury for an
			 activity relating to support for international terrorism or the
			 proliferation of weapons of mass destruction; or(B)the exportation of goods or services to any person in connection with a program of a foreign
			 country or foreign person to develop weapons of mass destruction.(3)DefinitionsIn this subsection:(A)Defense article; defense serviceThe terms defense article and defense service have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794).(B)State sponsor of terrorismThe term state sponsor of terrorism has the meaning given that term in section 206(d)(3) of the International Emergency Economic
			 Powers Act..(c)Arms Export Control ActSection 38(c) of the Arms Export Control Act (22 U.S.C. 2778(c)) is amended by striking shall upon conviction be fined and all that follows and inserting the following: “shall upon conviction—(1)subject to paragraph (2), be fined for each violation not more than $1,000,000 or imprisoned not
			 more than 20 years, or both; and(2)be imprisoned not less than 5 years if the violation involves the export of defense articles or
			 defense services  to—(A)a state sponsor of terrorism (as defined in section 206(d)(3) of the International Emergency
			 Economic Powers Act);(B)an organization designated as a foreign terrorist organization under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a));(C)a person on the list of specially designated nationals and blocked persons maintained by the Office
			 of Foreign Assets Control of the Department of the Treasury for an
			 activity relating to support for international terrorism or the
			 proliferation of weapons of mass destruction; or(D)any person in connection with a program of a foreign country or foreign person to develop weapons
			 of mass destruction..(d)Smuggling from the United StatesSection 554 of title 18, United States Code, is amended—(1)in subsection (a), by striking shall be fined and all that follows and inserting the following: “shall—(1)subject to paragraph (2), be fined under this title, imprisoned not more than 10 years, or both;
			 and(2)be imprisoned not less than 5 years if the merchandise, article, or object—(A)is a defense article and was exported or sent, or was attempted to be exported or sent, to—(i)a state sponsor of terrorism;(ii)an organization designated as a foreign terrorist organization under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)); or(iii)a person on the list of specially designated nationals and blocked persons maintained by the Office
			 of Foreign Assets Control of the Department of the Treasury for an
			 activity relating to support for international terrorism or the
			 proliferation of weapons of mass destruction; or(B)was exported or sent, or was attempted to be exported or sent, to any person in connection with a
			 program of a foreign country or foreign person to develop weapons of mass
			 destruction.; and(2)by amending subsection (b) to read as follows:(b)DefinitionsIn this section:(1)Defense article; defense serviceThe terms defense article and defense service have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794).(2)State sponsor of terrorismThe term state sponsor of terrorism has the meaning given that term in section 206(d)(3) of the International Emergency Economic
			 Powers Act..March 11, 2014Reported with an amendment